ORDER
PER CURIAM:
Russell Zelei appeals from a judgment entered by the Circuit Court of Cole County, which dismissed Zelei’s petition for declaratory judgment and judicial review. Zelei’s petition challenged a finding by the Children’s Division of the Department of Social Services that Zelei had committed an act of child neglect. The circuit court dismissed the petition because it concluded that Zelei had failed to timely seek administrative review of the Children’s Division’s finding. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).